DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         Reason for Allowance 
2.	Claims 1-24 are considered allowable since prior art of record Okada et al. (US 2007/0201582) and Morris (US 2013/0241757) or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims, including:
“mixing input data of the first RF signal at the plurality of processing units with a plurality of coefficients, the plurality of coefficients specific to the at least one processing stage of the plurality of processing stages; transmitting, to a second device, a second RF signal including output data, the output data based on the input data being mixed using the plurality of coefficients, the output data representative of the input data being processed according to the at least one processing stage of the plurality of processing stages; and loading instructions sets, based on the configuration mode associated with the frequency band, into respective processing units to perform additional processing stages of the plurality of processing stages”.


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a

to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/            Primary Examiner, Art Unit 2462